Citation Nr: 0004071	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased evaluation for service-
connected right arm condition, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for service-
connected inguinal hernia, currently evaluated as 
noncompensably disabling.

4.  Entitlement to an increased evaluation for service-
connected herpes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to August 
1992.

This appeal arises from a February 1994 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) that denied 
service connection for chlamydia infection in remission 
(claimed as herpes) and for hearing loss; and that awarded 
service connection for a right arm scars condition (which was 
rated as 10 percent disabling) and for left inguinal hernia 
(which was rated as noncompensably disabling).  (The Board of 
Veterans' Appeals (Board) notes that in a September 1992 
rating decision, the RO had denied service connection for 
earwax irrigation for cerumen impaction.    In April 1993, 
the veteran clarified that he was seeking service connection 
for an ear condition consisting of hearing loss of the left 
ear, and in January 1994, he indicated that he was seeking 
service connection for hearing loss.  The February 1994 
rating decision was the first rating decision to adjudicate 
the issue of hearing loss.)  

Subsequently, in February 1996, the RO awarded service 
connection for herpes simplex progenitalis and assigned a 10 
percent rating therefor.  All of these disability ratings 
assigned by the RO are the issues presented for review on 
appeal to the Board.  

With respect to the herpes rating claim, the Board notes that 
in a September 1996 supplemental statement of the case, the 
RO deemed the issue to be closed because it had awarded 
service connection and assigned a disability rating in a 
September 1996 rating decision.  However, the United States 
Court of Appeals for Veterans Claims has held that "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the September 1996 award of service 
connection for herpes did not abrogate that appeal, and the 
issue of the appropriate disability rating remains on appeal 
before the Board.

Because of the number of claims raised by the veteran and the 
various decisions issued by the RO, the Board also discusses 
what issues are not before the Board at this time.

In August 1994, the veteran filed a letter seeking service 
connection for abdomen and thigh scars.  In August 1996, the 
veteran also sought service connection for a right foot 
condition.  These matters are referred to the RO for 
consideration, as appropriate, in the first instance.

Additionally, the veteran has not appealed a service 
connection claim for paravertebral myositis or a claim for a 
total disability rating based on individual unemployability, 
and those claims are not before the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran did not file a substantive appeal with 
respect to the hearing loss claim in a timely fashion.

3.  The veteran suffered a splinter injury to the biceps of 
his right arm in a fall during active service.  He underwent 
excision of a splinter from the right arm, with resulting 
scarring that healed well.

4.  No limitation of function has been ascribed to the right 
arm scarring or muscle injuries on Department of Veterans 
Affairs (VA) examinations.

5.  The veteran's inguinal hernia involves pain on prolonged 
standing.  He has a dilated left inguinal ring with a 
slightly painful small hernial sac.

6.  The veteran's herpes involves periodic acute ulceration 
and itching (every two to three months) with residual 
scarring. 


CONCLUSIONS OF LAW

1.  The veteran's appeal regarding the denial of service 
connection for hearing loss is dismissed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(1999).

2.  The criteria for a rating greater than the 10 percent 
evaluation currently in effect for a right arm condition are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.73, 
Diagnostic Code (DC) 5305, 4.118, DCs  7803-7805 (1999).

3.  The criteria for a rating greater than the noncompensable 
evaluation currently in effect for an inguinal hernia are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
DC 7338 (1999).

4.  The criteria for a rating greater than the 10 percent 
evaluation currently in effect for herpes are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, DC 7806 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service connection for hearing loss

First, the Board will address the veteran's hearing loss 
service connection claim.  The Board does not have 
jurisdiction to review this claim because the veteran has not 
filed a substantive appeal with respect to this issue.

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see also 38 C.F.R. § 20.201 (1999) (requirements for notices 
of disagreement).  Ordinarily, the notice of disagreement 
must be filed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).  But see 38 C.F.R. § 3.109(b) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  A claimant must file the 
substantive appeal within 60 days from the date the statement 
of the case is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999). 

In this case, the veteran filed a claim seeking service 
connection for ear wax irrigation in August 1992.  The RO 
denied service connection for ear wax, irrigation in 
September 1992.  In August 1993, the veteran sent 
correspondence to the RO indicating that he was seeking 
service connection for an ear condition consisting of left 
ear hearing loss.  In November 1993, the RO issued a 
statement of the case regarding the ear wax, irrigation 
claim.  In January 1994, the veteran submitted a VA Form 9 
(Substantive Appeal) reiterating that he was seeking service 
connection for hearing loss.  Although written on a 
substantive appeal form, this correspondence did not serve to 
perfect any appeal because there had been no adjudication of 
the veteran's hearing loss service connection claim yet.  

In February 1994, the RO finally issued a rating decision 
addressing the hearing loss claim.  The veteran received 
notification of this action by a letter from the RO that was 
dated March 24, 1994.  Subsequently, the veteran filed a 
notice of disagreement in March 1994, in which he expressed 
disagreement with the RO's decisions as to various claims, 
including the hearing loss claim.  In June 1994, the RO 
issued a statement of the case discussing these claims as 
well as the hearing loss claim.  Shortly thereafter, in 
August 1994, the veteran filed a VA Form 9 (Substantive 
Appeal), in which he discussed the right arm rating claim, 
the inguinal hernia rating claim, and the herpes service 
connection claim.  However, he did not mention the hearing 
loss service connection claim.  

In September 1996, the RO issued a supplemental statement of 
the case discussing various claims, including the hearing 
loss service connection claim.  In that supplemental 
statement of the case, the RO noted that there had been no 
change regarding the denial of the hearing loss claim because 
there was no additional evidence to consider.  

The RO notified the veteran of the initial denial of the 
hearing loss service connection claim by means of a March 24, 
1994, letter.  Therefore, the one-year appeals period would 
have expired on March 23, 1995, one year after "the date of 
mailing of the notice of the result of the initial review or 
determination."  38 U.S.C.A. § 7105(b)(1) (West 1991).

The veteran filed a notice of disagreement with respect to 
the decision on March 30, 1994.  Therefore, the notice of 
disagreement was timely.

A statement of the case was mailed to the veteran on June 24, 
1994.  As noted above, a claim must be perfected by the 
filing of a substantive appeal within 60 days after the 
mailing of a statement of the case or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer.  Therefore, the one-year 
appellate period, which expired on March 23, 1995, still 
governed as the appeals period within which the veteran was 
required to perfect his appeal.  

However, the veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  Subsequent to the 
mailing of the statement of the case, the veteran has not 
made any statements or filed any correspondence referring to 
the issue of service connection for hearing loss.  The 
substantive appeal "should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case."  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1996).  
Therefore, in the absence of any document or transcribed 
statement referring to the denial of service connection for 
hearing loss, there can be no substantive appeal.  Cf. Tomlin 
v. Brown, 5 Vet.App. 355, 357-58 (1993) (transcription of 
representative's statements at a hearing constituted a 
"writing" for purposes of a timely notice of disagreement).  
Absent a substantive appeal, the appeal could not be 
perfected, and the Board is without power to adjudicate that 
claim.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Moreover, there is no correspondence or statement that can be 
construed as a request for an extension for good cause.  See 
38 C.F.R. §§ 3.109(b), 20.303 (1996); Roy v. Brown, 
5 Vet.App. 554, 556 (1993).

Accordingly, since the veteran did not perfect his appeal by 
filing a substantive appeal in a timely fashion, his appeal 
with regard to the service connection claim for hearing loss 
must be dismissed.

2.  Rating claims

With respect to the remaining three claims (the increased 
rating claims), the Board must determine whether the 
veteran's claims for increased ratings for his service-
connected right arm condition, inguinal hernia, and herpes 
are well grounded.  Technically, the herpes claim is not a 
claim for an increased rating since it involves an original 
claim for service connection.  See Fenderson v. Brown, 12 
Vet. App. 119, 125-26 (1999).  However, for purposes of this 
appeal, there is no appreciable distinction in the analysis.  
Cf. Fenderson, 12 Vet. App. at 126 ("the distinction between 
an original rating and a claim for an increased rating may be 
important . . . in terms of determining the evidence that can 
be used . . .").  Therefore, the Board will next address if 
these three claims are well grounded.

Under 38 U.S.C. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have submitted well grounded 
(i.e., plausible) claims.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).  The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107 is triggered. 

A well-grounded claim requires competent evidence to the 
effect that the claim is "plausible" or "possible."  Epps, 
126 F.3d at 1468.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  A claim for an 
increased rating is a new claim and "is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant 
indicates that a service-connected disability has increased 
in severity."  Colayong v. West, 12 Vet.App. 524, 532 
(1999). 

The Board finds that the veteran's three claims are well 
grounded on the basis of his statements regarding the current 
frequency and severity of symptoms.  Accordingly, VA's duty 
to assist the appellant in the development of these claims 
has been triggered.  The veteran has stated that he sought 
treatment by a private physician for his hernia.  However, 
the veteran also states that the physician refused to treat 
the condition and that the physician directed him to go to VA 
for treatment instead.  The veteran has not indicated that 
additional evidence is forthcoming or should be obtained with 
respect to any of the rating claims on appeal.  Therefore, VA 
has fulfilled the duty to assist the veteran in seeking to 
obtain relevant evidence of which it has notice.  The Board 
now turns to the evaluation of each claim.

A.  Increased rating for right arm condition

During active service, the veteran fell during a training 
exercise and sustained splinter injuries in several areas of 
his body, including his right arm.  To remove the splinter, 
he underwent surgery to remove the foreign object as well as 
reconstructive surgery.  The injury to his arm involved 
muscle injury and the development of scars.

The veteran's service-connected right arm condition is 
evaluated for compensation purposes under VA's Schedule for 
Rating Disabilities under 38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5305 (1999).  DC 5305 applies to muscle injuries 
involving Group V muscles, whose function is elbow supination 
and flexion of the elbow, and that involve the flexor muscles 
of the elbow (biceps, brachialis, and brachioradialis).  The 
veteran's right arm condition is currently evaluated as 10 
percent disabling.  Under DC 5305, a 10 percent rating is 
warranted where the limitation of function is moderate.  A 
higher evaluation (a 30 percent rating) is warranted where 
the limitation of function is moderately severe.
 
The Board further notes that other diagnostic codes relate to 
the scarring aspect of the veteran's right arm disability.  
Under 38 C.F.R. § 4.118, DC 7803 (1999) (relating to 
superficial scars with repeated ulceration), the maximum 
available rating is 10 percent.  Moreover, under 38 C.F.R. 
§ 4.118, DC 7804 (1999) (relating to superficial scars that 
are tender and painful on objective demonstration), again, 
the maximum available rating is 10 percent.  Under 38 C.F.R. 
§ 4.118, DC 7805 (1999) (relating to other scars), evaluation 
is based on "limitation of function of the part affected."  
Therefore, under this latter code, reference is to the 
diagnostic code already applied to this case, that is, DC 
5305.
 
In March 1987, the veteran fell from a pole during a climbing 
exercise and sustained splinter injuries to his left thigh, 
his abdomen, and his right arm.  The splinter in his right 
arm was "quite large" and "deeply embedded in the arm."  
The entry wound was on the medial aspect of the left bicep 
area and the splinter had punctured through and through and 
was sticking out the lateral side of the right bicep; it was 
felt to be behind part of the bicep muscle.  At that time, he 
had no numbness or hypoesthesia of his right arm, with 4/4 
bilateral radial pulses, 2+ grip strength bilaterally, and 
full range of his upper extremities.  However, he felt pain 
and cramping on moving his right arm.  He subsequently 
underwent excision surgery to remove the splinter.  The wound 
area healed well without redness or exudation of the puncture 
area.

In late March 1987, the veteran reported having a fear of 
climbing, with complaints of tightness and cramping of his 
muscles.  The puncture wound was examined and it was healed 
without redness or exudate; his arm had full range of motion.  
The examiner noted that there was no pathophysiology for the 
diffuse muscle cramps. 

In July 1987, the veteran developed a tender area above the 
right elbow with some drainage of pus.  On examination, a 
small indurated area was present.  

In May 1988, the veteran suffered myalgia in his right arm 
when he spiked a ball during a game of volleyball.  On 
examination, there was full range of motion.
In October 1991, according to a medical examination report, 
he had a well healed 4 centimeter scar on the right bicep.

In August 1993, the veteran underwent a VA scars (skin) 
examination.  Subjective complaints consisted of pains and a 
stabbing sensation in the right arm, with exacerbation of 
symptoms in cold and moist weather.  The veteran also 
described cramps with lifting.  Objective findings on 
examination revealed a healed scar, 5 x 1 centimeter at the 
proximal third anterior aspect of the right biceps with 
evidence of underlying muscle fiber loss and with fibrotic 
tissue.  There also was a 3 x 1 centimeter well-healed scar 
in the posteromedial aspect of the right arm with mild loss 
of biceps fibers.  There was a round 1.5 centimeter healed 
scar in the middle third posteromedial aspect of the right 
arm.  Significantly, the examining VA physician stated that 
there was no functional impairment by the scars.

In January 1995, the veteran was reexamined by VA in 
connection with a back condition claim.  On observation, in 
the right bicep, there was a 4 centimeter healed scar not 
fixed to the subcutaneous tissue and without tenderness to 
palpation.  There was a medial triceps area scar of 3 
centimeters in length, a 1 centimeter distal bicep scar, half 
of which had a keloid formation, without tenderness and 
without fixation to the subcutaneous tissue.  The veteran 
exhibited crepitances in the right shoulder.  The diagnosis 
was, in pertinent part, residual right arm scars. 

The Board notes the veteran's statements that his right arm 
condition poses limitations because it prevents him from 
lifting objects or using it for manual tasks.  He also has 
stated that he has arthritic pains and cramps in cold or air-
conditioned places.  

The veteran has submitted statements from prior employers.  
In a June 1994 letter, one prior employer stated that his 
duties "would pose a constant danger to his health."  The 
employer attributed the symptoms to pain in the veteran's 
arm, back, and abdomen.  By contrast, however, in a June 1994 
letter, another employer indicated that the veteran 
frequently complained of abdominal or testicular pains and 
that he relieved the veteran of his duties because he "did 
not want to be responsible for the worsening of the 
condition."  This latter statement conflicts with the 
veteran's assertion that his right arm prevented him from 
working.  

Finally, the veteran has submitted a letter from the United 
States Postal Service indicating that he was medically 
unsuitable for employment as a mail carrier because his 
condition was "not compatible with the strenuous activities 
required for this position, which includes [sic.] continuous 
heavy lifting up to 70 pounds, pushing, pulling, repetitive 
stretching, reaching, and carrying."  The letter from the 
Postal Service does not set forth the reasons why the veteran 
was unable to perform these duties and it is therefore not 
helpful with regard to assessing the particular disability 
level of the veteran's right arm condition, in view of the 
applicable regulatory criteria.

The Board finds the examination reports to be more probative.  
First, they are prepared by medical professionals.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Second, 
the examination reports do not describe any limitation of 
function of the right arm due to the scars or the muscle 
injury residuals.  Indeed, in August 1993, a VA physician 
stated that there was no functional impairment.  Absent 
findings of moderately severe limitation of function on the 
examinations, a 30 percent rating is not warranted.

B.  Increased rating for inguinal hernia

The veteran's service-connected left inguinal hernia is 
evaluated for compensation purposes under VA's Schedule for 
Rating Disabilities under 38 C.F.R. § 4.114, DC 7338 (1999).  
The hernia is currently evaluated as noncompensably 
disabling.  That rating is warranted where the hernia is 
small, reducible, or without true hernia protrusion or where 
the hernia is not operated, but remediable.  A higher 
evaluation (a 10 percent rating) is warranted under DC 7338 
where the hernia is postoperative recurrent, readily 
reducible, and well supported by a truss or belt.   

In June 1986, at enlistment, the veteran was found to have an 
asymptomatic weakness in the inguinal floor on the left side.  
In October 1991, he was found to have mild weakness in the 
left inguinal region with increase in intra-abdominal 
pressure.  

On VA examination in September 1993, the veteran was found to 
have a dilated left inguinal ring with a slightly painful 
small hernial sac.  The examining VA physician noted that the 
veteran had been seen during the latter part of his active 
service for inguinal pain and hernia but that the repair had 
not been performed.  The veteran complained of pain in the 
left inguinal region on prolonged standing.  The diagnosis 
was left inguinal hernia.  

The veteran has stated that the hernia has limited his 
ability to lift objects.  Indeed, he has submitted statements 
from employers indicating that he had abdominal pains.  
However, the statements do not relate to an inguinal 
condition.  Moreover, an August 1994 letter from the United 
States Postal Service does not set forth the specific 
physical conditions that rendered the veteran medically 
unsuitable for employment with that organization.

The symptoms and examination do not warrant a rating that is 
higher than the noncompensable evaluation currently in 
effect.  The veteran does not wear a truss or belt, and the 
examinations have ranged from asymptomatic findings to a 
dilated left inguinal ring with a slightly painful small 
hernial sac.  Indeed, surgery has not been performed to 
repair the hernia.  There is no indication that the condition 
is postoperative recurrent.  Therefore, the rating currently 
in effect for the veteran's inguinal hernia is appropriate.

The Board notes that the veteran is concerned about medical 
expenses and treatment for his condition.  He is referred to 
the RO for additional information if he seeks to receive 
treatment for this service-connected condition. 

C.  Increased rating for service-connected herpes

The veteran's service-connected herpes is evaluated for 
compensation purposes under VA's Schedule for Rating 
Disabilities under 38 C.F.R. § 4.118, DC 7806 (1999).  The 
veteran's herpes is currently evaluated as 10 percent 
disabling.  That rating is warranted where the condition 
exhibits exfoliation, exudation, or itching that involves an 
exposed surface or extensive area.  A higher evaluation (a 30 
percent rating) is warranted under DC 7806 where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

The veteran was examined by VA in August 1993.  At that time, 
he reported feeling well except for occasionally recurrent 
herpetic penile lesions.  On examination, there were no 
inguinal lymphadenopathies and no penile lesions.  Chlamydia 
was found to be in remission.  

In August 1994 correspondence, the veteran recounted that he 
had not received any treatment for this condition and that he 
had been suffering terribly due to the eruptions appearing on 
his skin every two to three months.  He indicated that, after 
appearing to have been cured for one month, the condition 
would leave traces of discoloration on his penis.  As a 
result, he described having been affected psychologically and 
having abstained from sexual activity.  He feared the 
repercussions of being found to have this condition in his 
town.  

The veteran underwent a VA examination to assess the severity 
of his service-connected herpes in January 1995.  The veteran 
complained of recurrent episodes of painful acute ulceration 
that interfered with his sexual activities.  The lesions 
always occurred in the same places, and acute episodes were 
preceded by itching.  He indicated using Zovirax with some 
relief.  He indicated that he did not suffer from impotence.  
On objective examination, there were scars from previous 
ulcers, including one on the shaft of the penis and one in 
the prepuce.  There was a small left indirect inguinal 
hernia.  There was no loss of erectile power, no impotence, 
and no penile deformities.  The diagnosis was progenitalis, 
recurrent, scars of.

The Board notes that the veteran has stated that the 
eruptions occur every two to three months.  Indeed, in 1993, 
chlamydia was in remission, while in January 1995, there were 
scars associated with the condition, but the episodes of 
ulceration were described as being acute, albeit painful.  
These symptoms are not consistent with the requirement for a 
30 percent rating that the exudation or itching be constant, 
that the lesions be extensive, or that the disfigurement be 
marked.  Accordingly, a higher rating for service-connected 
herpes is not warranted.


ORDER

The claim for service connection for hearing loss is 
dismissed.  An increased rating for the service-connected 
right arm condition is denied.  An increased rating for the 
service-connected inguinal hernia is denied.  An increased 
rating for the service-

connected herpes is denied. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

